PER CURIAM. By per curiam opinion delivered November 2, 2000, Henry Thomas Jones, IV, was ordered to appear before this court on November 30, 2000, to show cause why he should not be held in contempt for disobeying a consent order of discipline issued on February 1, 2000, by the Supreme Court Committee on Professional Conduct. The Committee found that Mr. Jones violated the Procedures of the Arkansas Supreme Court Regulating the Professional Conduct of Attorneys and ordered him to pay a $100 fine and costs in the amount of $6.17. The Committee petitioned the court alleging that Mr. Jones neither paid the $106.17, nor communicated with the Committee regarding why he had not paid the sanction. Mr. Lynn Williams, counsel for the Committee, and Jones appeared before this court on November 30, 2000, and Mr. Jones entered a plea of guilty to the contempt citation.  Based on the foregoing, we hold that Mr. Jones is in contempt of court for failing to pay the sanction ordered by the Committee on Professional Conduct, and assess a fine of $50.00.